EXHIBIT 4.1 ACCESS INTEGRATED TECHNOLOGIES, INC. and AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC as Rights Agent TAX BENEFIT PRESERVATION PLAN Dated as of August 10, 2009 TAX BENEFIT PRESERVATION PLAN Tax Benefit Preservation Plan, dated as of August 10, 2009 (this "Plan"), between Access Integrated Technologies, Inc., a Delaware corporation (the "Company"), and American Stock Transfer & Trust Company, LLC, a New York limited liability trust company, as Rights Agent (the "Rights Agent"). RECITALS WHEREAS, on August 10, 2009, the Board of Directors (the "Board") of the Company adopted this Plan, and has authorized and declared a dividend of one preferred stock purchase right (a "Right") for each share of Common Stock (as defined in Section 1.6) of the Company outstanding at the close of business on August 10, 2009 (the "Record Date") and has authorized and directed the issuance of one Right (subject to adjustment as provided herein) with respect to each share of Common Stock that shall become outstanding between the Record Date and the earliest of the Distribution Date and the Expiration Date (as such terms are defined in Sections 3.1 and 7.1), each Right initially representing the right to purchase one one-thousandth (subject to adjustment) of a share of Series B Junior Participating Preferred Stock (the "Preferred Stock") of the Company having the rights, powers and preferences set forth in the form of Certificate of Designations of Series B Junior Participating Preferred Stock attached hereto as Exhibit A, upon the terms and subject to the conditions hereinafter set forth, provided, however, that Rights may be issued with respect to Common Stock that shall become outstanding after the Distribution Date and prior to the Expiration Date in accordance with Section 22; WHEREAS, if the Company experiences an "ownership change," as defined in Section 382 of the Internal Revenue Code of 1986, as amended (the "Code"), its ability to use its net operating losses and certain other tax attributes (collectively, "NOLs") for income tax purposes could be substantially limited or lost altogether; and WHEREAS, the Company views its NOLs as a valuable asset of the Company, which is likely to inure to the benefit of the Company and its stockholders, and the Company believes that it is in the best interests of the Company and its stockholders that the Company provide for the protection of the Company's NOLs on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises and the mutual agreements herein set forth, the parties hereby agree as follows: Section 1. Certain Definitions. For purposes of this Plan, the following terms have the meanings indicated: 1.1. "Acquiring Person" shall mean any Person who or which, together with all Affiliates and Associates of such Person, from and after the date of this Planshall be the Beneficial Owner of 4.99% or more of the Common Stock then outstanding, but shall not include (i)an Exempt Person or (ii) any Existing Holder, unless and until such time as such Existing Holder shall become the Beneficial Owner of (A) a percentage of the Common Stock then outstanding that is more than the aggregate percentage of the outstanding Common Stock that such Existing Holder Beneficially Owns immediately prior to the first public announcement of the adoption of this Plan (such aggregate amount being the "Exempt Ownership Percentage") or (B) less than 4.99% of the Common Stock then outstanding (after which time, if such Person shall be the Beneficial Owner of 4.99% or more of the Common Stock then outstanding, such Person shall be or become deemed an "Acquiring Person"); provided, however, that if an Existing Holder is an investment advisor registered with the Securities and Exchange Commission, such Existing Holder may become the Beneficial Owner of additional shares of Common Stock in excess of the Exempt Ownership Percentage so long as none of such Existing Holder's separate accounts holds 4.99% or more of the shares of Common Stock then outstanding.Notwithstanding the foregoing, no Person shall become an "Acquiring Person" as the result of an acquisition of Common Stock by the Company which, by reducing the number of shares outstanding, increases the proportionate number of shares Beneficially Owned by such Person to 4.99% (or, in the case of an Existing Holder, the Exempt Ownership Percentage) or more of the Common Stock then outstanding; provided, however, that if a Person shall become the Beneficial Owner of 4.99% (or, in the case of an Existing Holder, the Exempt Ownership Percentage) or more of the Common Stock then outstanding solely by reason of share purchases by the Company and shall, after such share purchases by the Company, become the Beneficial Owner of one or more additional shares of Common Stock (other than pursuant to a dividend or distribution paid or made by the Company on the outstanding Common Stock in Common Stock or pursuant to a split or subdivision of the outstanding Common Stock), then such Person shall be deemed to be an "Acquiring Person" unless, upon becoming the Beneficial Owner of such additional Common Stock, such Person does not Beneficially Own 4.99% (or, in the case of an Existing Holder, the Exempt Ownership Percentage) or more of the Common Stock then outstanding.Notwithstanding anything in this Section 1.1 to the contrary, none of the Purchasers or any of their respective Affiliates or Associates, either individually, collectively or in combination, shall be deemed to be an "Acquiring Person" solely by virtue or as a result of the approval, execution, delivery, adoption, announcement or performance of any of the Transaction Documents (as defined by the Securities Purchase Agreement) or the consummation of any of the transactions contemplated by the Transaction Documents (including, without limitation, the issuance of the Securities (as defined in the Securities Purchase Agreement) or the exercise of any such Securities or the rights provided thereby or in connection therewith) (such actions described in this sentence, the "Permitted Events").Notwithstanding the foregoing, if the Board determines in good faith that a Person who would otherwise be an "Acquiring Person," as defined pursuant to the foregoing provisions of this Section 1.1, has become such inadvertently (including, without limitation, because (A) such Person was unaware that it Beneficially Owned a percentage of Common Stock that would otherwise cause such Person to be an "Acquiring Person" or (B) such Person was aware of the extent of its Beneficial Ownership of Common Stock but had no actual knowledge of the consequences of such Beneficial Ownership under this Plan), and such Person divests as promptly as practicable a sufficient number of shares of Common Stock so that such Person would no longer be an Acquiring Person, as defined pursuant to the foregoing provisions of this Section 1.1, then such Person shall not be deemed to be or have become an "Acquiring Person" at any time for any purposes of this Plan.For all purposes of this Plan, any calculation of the number of shares of Common Stock outstanding at any particular time, for purposes of determining the particular percentage of such outstanding Common Stock of which any Person is the Beneficial Owner, shall be made pursuant to and in accordance with Section 382 of the Code and the Treasury Regulations promulgated thereunder. 2 1.2. "Affiliate" and "Associate" shall have the respective meanings ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), as in effect on the date of this Plan, and to the extent not included within the foregoing clause of this Section 1.2, shall also include, with respect to any Person, any other Person (other than an Exempt Person or an Existing Holder) whose Common Stock would be deemed constructively owned by such first Person for purposes of Section 382 of the Code and Treasury Regulations promulgated thereunder; provided, however that that (x) a Person shall not be deemed to be the Affiliate or Associate of another Person solely because either or both Persons are or were directors of the Company, (y) none of the Purchasers shall be considered an Affiliate or Associate of any portfolio company in which the Purchasers have made or shall make from time to time any debt or equity investment as long as such Purchaser does not directly or indirectly encourage, assist or provide any information to such portfolio company in respect of the acquisition, disposition or voting of such securities and (z) no Exempt Person shall be considered an Affiliate or Associate of the Company or any of its Subsidiaries. 1.3. A Person shall be deemed the "Beneficial Owner" of and shall be deemed to "Beneficially Own" or have "Beneficial Ownership" of any securities: 1.3.1. which such Person or any of such Person's Affiliates or Associatesdirectly or indirectly, through any contract, arrangement, understanding, relationship, or otherwise has or shares: (A)voting power which includes the power to vote, or to direct the voting of, such security (except that a Person shall not be deemed to be the Beneficial Owner of any security under this clause(A) if such voting power arises solely from a revocable proxy or consent given to such Person in response to a public proxy or consent solicitation made pursuant to, and in accordance with, Section 14(a) of the Exchange Act by means of a solicitation statement filed on Schedule 14A), and/or (B)investment power which includes the power to dispose, or to direct the disposition of such security; 1.3.2. which such Person or any of such Person's Affiliates or Associates directly or indirectly, has the Right to Acquire; provided, however, that a Person shall not be deemed the Beneficial Owner of, or to Beneficially Own, (w) securities tendered pursuant to a tender or exchange offer made by or on behalf of such Person or any of such Person's Affiliates or Associates until such tendered securities are accepted for purchase or exchange, (x) securities which such Person has a Right to Acquire upon the exercise of Rights at any time prior to the time that any Person becomes an Acquiring Person, or (y) securities issuable upon the exercise of Rights from and after the time that any Person becomes an Acquiring Person if such Rights were acquired by such Person or any of such Person's Affiliates or Associates prior to the Distribution Date or pursuant to Section3.1 or Section22 ("Original Rights") or pursuant to Section11.9 or Section11.15 with respect to an adjustment to Original Rights; provided, further, that (i) in the event that any of the Purchasers enters into an agreement with any other Person who is not an Affiliate or Associate of any Purchaser regarding the purchase or sale of securities of the Company, such other Person shall not be deemed to be, solely by virtue of entering into such agreement, the Beneficial Owner of, or to "beneficially own," any securities of the Company beneficially owned by any of the Purchasers or any of their Affiliates or Associates and none of the Purchasers shall be deemed to be, solely by virtue of entering into such agreement, the Beneficial Owner of, or to "Beneficially Own," any securities of the Company beneficially 3 owned by such other Person or any of its Affiliates or Associates, (ii) no transferee of Warrants (as defined in the Securities Purchase Agreement) and/or Warrant Shares (as defined in the Warrants) or Affiliate or Associate of such transferee shall be deemed to be the Beneficial Owner of, or to "Beneficially Own," any of the Warrants or Warrant Shares transferred to such transferee and (iii) upon the occurrence of a Significant Event (as such term is defined in the Standstill Agreement), none of the actions permitted thereby under the Standstill Agreement in and of themselves will be deemed to give rise to Beneficial Ownership. 1.3.3. which are Beneficially Owned, directly or indirectly, by any other Person (or any Affiliate or Associate thereof) with whom such Person or any of such Person's Affiliates or Associates, has an agreement, arrangement or understanding to act together for the purpose of acquiring, holding, voting or disposing of any securities of the Company (except that a Person shall not be deemed to be the Beneficial Owner of any security under this clause 1.3.3 if such voting power arises solely from a revocable proxy or consent given to such Person in response to a public proxy or consent solicitation made pursuant to, and in accordance with, Section 14(a) of the Exchange Act by means of a solicitation statement filed on Schedule 14A); 1.3.4. of which such Person would otherwise be deemed to be the beneficial owner pursuant to Rule 13d-3 under the Exchange Act; or 1.3.5. which such Person would be deemed to actually or constructively own for purposes of Section 382 of the Code, or any successor provision or replacement provision. No Person shall be deemed to be the "Beneficial Owner" of, to have "Beneficial Ownership" of or to "Beneficially Own" any securities which such Person or any of such Person's Affiliates or Associates would otherwise be deemed to "Beneficially Own" pursuant to this Section 1.3 (x) solely as a result of any merger or other acquisition agreement between the Company and such Person (or one or more of such Person's Affiliates or Associates), or any tender, voting or support agreement entered into by such Person (or one or more of such Person's Affiliates or Associates) in connection therewith, if, prior to such Person becoming an Acquiring Person, the Board has approved such merger or other acquisition agreement, or such tender, voting or support agreement, (y) solely as a result of the Right to Acquire such securities unless the acquisition or transfer of such Right to Acquire would be deemed, on the date of such acquisition or transfer, to constitute the exercise of such Right to Acquire for purposes of Section 1.382-4(d) of the Treasury Regulations promulgated under Section 382 of the Code, or (z) solely as a result of any agreement, arrangement, understanding or relationship unless the effect thereof is to treat such Person, or any of such Person's Affiliates or Associates, as an "entity" under
